Clarkson, J.,
dissenting: In my opinion it cannot be said as a matter of law that there was no sufficient competent evidence, tending to show that the plaintiff in this action was injured by the negligence of the defendant as alleged in the complaint. On a motion as of nonsuit, the evidence is to be considered in the light most favorable to the plaintiff. C. S., 567; Lynch v. Tel. Co., 204 N. C., 252; Thigpen v. Ins. Co., 204 N. C., 551. Viewing the evidence in that light, I think it was a matter for the jury.
There is conflicting testimony as to whether or not Herman Bush, one of the defendant’s witnesses, who was at the time of the injury an employee of the defendant and a fellow-servant of the plaintiff, moved the transom of the window, and that his act in moving the transom from the position it had been left by the defendant’s employee, who had raised it to provide ventilation, was the cause of the plaintiff’s injury. Only upon the theory that his action as a fellow-servant in moving the transom was the cause of the injury could the defendant be barred from a recovery, for there was no evidence of contributory negligence.
The thing causing the injury of the plaintiff was under the defendant’s management or of its servants, at the time of the injury, and this fact distinguishes it from Saunders v. R. R., 185 N. C., 289, in which the evidence tended only to show that a window which another passenger on a railroad train had raised and left open fell upon the plaintiff’s arm, then resting on the sill. This Court in that case, p. 292, said that “If it had been shown that the defendant’s servants opened the window, the sash of which subsequently fell, the question would have been presented whether from its subsequent fall negligence could have been found.” The situation, which was distinctly pointed out there does not exist in this action.
For the reason that, as above shown, this action stands on a different footing from that of Saunders v. R. R., supra, the principle of res ipsa loquitur is applicable in this case. Quoting from Scott v. The London Docks Co., 159 Eng. Rep., 665, in Saunders v. R. R., supra, the rule was stated as follows: “Theré must be reasonable evidence of negligence, but where the thing is shown to be under the management of the defend*557ant or Ms servants, and tbe accident is snob as in tbe ordinary course of things does not happen if those who have tbe management use proper care, it affords reasonable evidence, in tbe absence of explanation by tbe defendant, that tbe accident arose from want of care.”
In bis monumental work on Evidence, Vol. 5 (2d ed.), sec. 2509, p. 498, "Wig-more cites with approval a decision of tbe North Carolina Supreme Court by Associate Justice H. G. Connor, in Ross v. Cotton Mills, 140 N. C., 115: “Tbe underlying reason for tbe rule is that usually tbe chief evidence of tbe true cause of procedure is practically accessible to tbe defendant, but inaccessible to tbe person injured. It is for this reason that in some cases tbe Legislature has made tbe fact of injury ‘presumptive evidence’ and in others a prima facie case. . . . To prevent any misconstruction of tbe circumstances under which or tbe manner in which this principle applies in tbe trial of causes, we wish to restate: ... It does not in any degree affect or modify tbe elementary principle that tbe burden of tbe issue is on tbe plaintiff. Walker, J., in Stewart v. Carpet Co., 138 N. C., 60, clearly states tbe rule, as follows: ‘The doctrine does not dispense with tbe requirement that tbe party who alleges negligence must prove tbe fact, but relates only to tbe mode of proving it. Tbe fact of tbe accident furnishes merely some evidence to go to tbe jury which requires tbe defendant “to go forward with bis proof.” Tbe rule of res ipsa loquitur does not relieve tbe plaintiff of tbe burden of showing negligence, nor does it raise any presumption in bis favor.’ Tbe suggestion has been made in argument of cases at this term that, when tbe rule applies, it is tbe duty of tbe court to instruct tbe jury that proof which calls tbe rule into action constitutes a prima facie case or raises a presumption of negligence. This is a misapprehension both of tbe principle upon which tbe rule is founded and its application. . . . tbe law says that tbe plaintiff is entitled to have a jury pass upon tbe physical facts and condition, and to say whether in their opinion be has made good bis allegation of actionable negligence. Tbe defendant may, or may not, introduce evidence as it is advised. By failing to do1 so, it admits nothing, but simply takes the risk on nonpersuasion. This is what is meant by ‘going forward’ with testimony. He, by this course, says that be is willing to go to tbe jury upon tbe plaintiff’s evidence.”
Prof. Wigmore points out that this rule of evidence, which merely entitles tbe plaintiff to have a jury pass upon tbe physical facts and condition, suggests that tbe following considerations ought to limit tbe rule: “(1) Tbe apparatus must be such that in tbe ordinary instance no injurious operation is to be expected unless from a careless construction, inspection, or user; (2) Both inspection and user must have been at tbe *558time of the injury in tbe control of the party charged; (3) The injurious occurrence or condition must have happened irrespective of any voluntary action at the time by the party injured.” Wigmore on Evidence (2d ed.), Yol. 5, sec. 2509, p. 498. To which Wigmore adds that “the particular force and justice of the presumption, regarded as a rule throwing upon the party charged the duty of producing evidence, consists in the circumstance that the 'chief evidence of the true cause, whether culpable or innocent, is practically accessible to him but inaccessible to the injured person.” Wigmore on Evidence, supra.
Applying these limitations to the instant case, the window is an apparatus of a character that in the ordinary instance no injurious operation is to be expected unless from a careless construction, inspection or user. Both inspection and user was at the time of the injury in the control of the defendant, for it had the right of such control. The rule that the exclusive control and management of the appliance or thing causing the injury must be shown to have been in defendant does not mean actual physical control, but refers to the right of such control. 45 C. J., sec. 181, p. 1216. The evidence shows that the injurious occurrence or condition happened irrespective of any voluntary action at the time by the party injured.
It has been held that the principle of res ipsa loquitur does not apply: (1) When all the facts causing the accident or injury are known and testified to by witnesses at the trial; (2) where more than one inference can be drawn from the evidence as to the cause of the injury, (3) where the existence of negligent default is not the more reasonable probability, and where the proof of the occurrence, without more, leaves the matter resting only in conjecture: (4) where it appears that the accident was due to a cause beyond the defendant, such as an act of God, or the wrongful or tortious act of a stranger; (5) when the instrumentality causing the injury is not under the exclusive control or management of the defendant; (6) where the injury results from accident as defined and contemplated by law. Springs v. Doll, 197 N. C., 240.
There was conflicting testimony as to whether or not Herman Bush moved the transom. The plaintiff testifying merely that he came to the window and her father testifying that Herman Bush had told him before the trial that he did not, while Yiola Duncan corroborated Bush in his testimony that he did move the transom. Only one inference can be drawn as to the cause of the accident or injury, which was the falling of the window. In the light of all the surrounding circumstances, the existence of negligent default was the more reasonable probability, and the cause of the accident or injury was not left in conjecture. It has already been pointed out that the accident was not caused by the *559intervening act of a stranger and tbat tbe window was under tbe exclusive control of tbe defendant.
Tbe evidence was to tbe effect tbat tbe accident or injury was caused by tbe falling of tbe window. Tbe window was under tbe exclusive control of tbe defendant or its servants, tbat under ordinary conditions no injurious falling of tbe window was to be expected. Tbe falling of tbe window happened irrespective of any voluntary action by tbe plaintiff tbat tbe cause of tbe injury was tbe falling of tbe window but there was a conflict of testimony as to tbe cause of tbe falling of tbe window. Only one inference can be drawn from tbe evidence tbat tbe cause of tbe accident or injury was tbe falling of tbe window, tbat tbe existence of negligent default was tbe more reasonable probability, and tbe direct and proximate cause of tbe injury was not left in conjecture. Tbe injury did not result from an accident as defined and contemplated by law.
If tbe principle of res ipsa loquitur be rejected, then it must be conceded tbat there was a conflict of testimony as to tbe cause of tbe negligent falling of tbe window, whether it was due to any negligent failure of tbe defendant to use ordinary care to provide a reasonably safe place for its employees, West v. Mining Gorp., 198 N. C., 150, or tbe negligent act of a fellow-servant, Richardson v. Cotton Mills, 189 N. C., 653; Cook v. Mfg. Co., 183 N. C., 48. It is tbe accepted rule tbat where more than one inference can be drawn from tbe facts alleged to constitute negligence, tbe question as to whether there was negligence is for tbe -jury. Russell v. R. R., 118 N. C., 1098; Buchanan v. Lumber Co., 168 N. C., 40. This contention is not at variance with tbe previous statement tbat only one inference can be drawn as to tbe cause of tbe injury, for it is not controverted tbat tbe cause was tbe falling of tbe window, but if tbe principle of res ipsa loquitur is rejected, then there does remain tbe question as to tbe cause of tbe falling of tbe window, tbe contention of tbe defendant being tbat it was due to tbe negligent act of a fellow-servant while tbe plaintiff contends tbat it was due to tbe negligent failure to use ordinary care to provide a reasonably safe place in which to work.
In any view of tbe facts of this case, it was a matter for tbe jury to pass upon, tbat was tbe course pursued by tbe court below. Tbe jury found tbe conflicting evidence in favor of plaintiff and I think tlio verdict and judgment should be upheld.